DETAILED ACTION
This action is responsive to Remarks and Claim amendments filed on February 22, 2022.
Claims 1, 4-5, 7-9, 12-13, 15-17 have been amended. Claims 21-22 have been newly added.
Claims 1-22 are pending and are presented to examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Response to Arguments
Applicants have argued that Ramaker and Johnson does not teach the limitation “verifying a credential of the source, by autonomously using the data update logic, when a software update file is transmitted” as recited in independent claims 1, 9 and 17 

Response to amendments
The objection of the specification is withdrawn in view of applicant’s amendments.
The rejection of claims 1-16 under 35 U.S.C. 112(b) is withdrawn in view of applicant’s amendments.
The rejection of claims 5 and 13 under 35 U.S.C. 112(a) is withdrawn in view of applicant’s amendments.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17-20 are rejected under 35 U.S.C. § 101 as directed to non-statutory subject matter.
  	With respect to claim 17, the claim is directed to a system. As recited, claim 17 merely comprising “a data update logic”. A reasonable interpretation is that the system comprises only software and/or program instructions. For example, the term “update logic” does not limit any computer physical structure, rather addresses just software/code. In addition, the newly added language “wherein the data update logic is physically contained within the airplane” doesn’t clarify that such logic is embodied in a computer hardware such as a memory. Software and computer programs per se do not fall within any category of patent-eligible subject matter under 35 U.S.C. § 101. See "Interim Examination Instructions for Evaluating Subject Matter Eligibility under 35 U.S.C. § 101" (August 2009).  Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer, which permit the computer program’s functionality to be realized.
Examiner suggests that the Applicant might, for example amend the claims to limit to a known statutory subject matter, such as “a data update logic configured for placement on the airplane and for receiving a file transmitted from the source and representative of a software update, wherein the data update logic is physically contained in a computer memory within the airplane” which the examiner could interpret the claim define any structural and functional interrelationships between the computer program and other claimed elements of a computer, which permit the computer program’s functionality to be realized. The Examiner notes that care should be taken when using a term in the claims, as terms should have supporting basis in the description. See MPEP 2106.
  	With respect to claims 18-20, as being dependents on claim 17, fail to provide remedy for the deficiency suffered by claim 17, thus also reject under 35 U.S.C. 101 subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating                   obviousness or nonobviousness.
Claims 1-2, 6-7, 9-10, 14-18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (US Pub. No. 2017/0187539 – hereinafter Thompson) in view of in view of Johnson et al. (US Pub. No. 2012/0216286 – hereinafter Johnson).
    	With respect to claim 1 (currently amended), Thompson teaches a method for remotely uploading certified software from a source to a data update logic on an asset via a wireless communications link, the method comprising:   	encrypting the wireless communications link between the source and the data update logic to form a secure tunnel, wherein the data update logic is physically contained within the asset (see paragraphs [0036], [0047], a method of secure authentication for aircraft data transmissions, the method including: provisioning a hardware-based security engine (HSE) located in an aircraft communications system, the HSE having been manufactured in a secure environment and certified in the secure environment as part of an approved network; providing asynchronous authentication, validation and encryption of data by way of the HSE, the HSE in communication with a ground or other aircraft computing system on the approved network; storing user permissions data and connection status data in an access control list used to define allowable data communications paths of the approved network; and enabling communications of the aircraft communications system with a ground or other aircraft computing system subject to the access control list).   	verifying a credential of the source, by autonomously using the data update logic, when a software update file is transmitted (see paragraph [0081], on the aircraft-side, the connection manager P3 checks the cloud connection server C1 for a file tagged with the upload's unique identifier. Once such file is identified, the connection manager P3 pulls down the file and verifies it with the new cloud-side public key. If the file states that the upload was successful, the package will be stored for 14 more flights or 30 days or terms deemed appropriate and the file will be deleted on the cloud connection server. If the file fails to indicate successful upload, then the connection manager P3 with retry sending the upload to the cloud connection server C1. See paragraph [0082], during download of data from the cloud environment 301 to the aircraft server 303, the connection manager P3 (after session initiation) checks the outbox of the cloud connection server C1. On the cloud-side, the given cloud data server D1 through D6 via the HSM in the cloud environment 301 encrypts the download data package with AES cipher block chaining (CBC) and encrypts the AES passphrase with the new aircraft-side public key from the aircraft server (formed at initialization   	performing a load assurance check, using the data update logic, on a portion of the transmitted software update file to confirm integrity of the transmitted software update file when the credential of the source is verified (see paragraphs [0083]-[0084], as mentioned, the connection manager P3 will have been checking the outbox of the cloud connection server C1. Once the connection manager P3 successfully pulls down the package and passphrase, the connection manager P3 verifies the passphrase using the cloud-side new public key of the given cloud data server D1 through D6 and verifies the package using the cloud-side public key of the cloud connection server C1. Once verified, the package and passphrase are given to the security engine S1 which decrypts the passphrase with the new aircraft-side private key and decrypts the package with the AES passphrase. If all is successful, the package on the cloud connection server C1 is marked successful by the connection manager P3, and the cloud connection server C1 then archives the package. As part of maintaining system integrity, rotation of connection keys may occur. In such instance, the aircraft server 303 will initiate a session whereby the connection manager P3 creates a new connection key pair. The connection manager sends a new public key to the cloud connection server C1. On the cloud side, the connection server C1 adds the new public key to the ACL and removes the old key from the ACL. The new connection public key hash is then sent to the connection manager P3. Once the connection manager P3 replaces the old host public key hash with the new one, the session is ended) and   	Thompson is silent to disclose:  	immediately activating the transmitted software update file when the transmitted software update file integrity is verified, the activating occurring automatically and being devoid of human intervention.  	However, in an analogous art, Johnson teaches:  	immediately activating the transmitted software update file when the transmitted software update file integrity is verified, the activating occurring automatically and being devoid of human intervention (see figures 2 and 4 (and related paragraphs), validating/verifying the file integrity in order to determine whether or not to accept (i.e. activate) the uplinked file (e.g. see blocks 270, 272, 274 and 276)).
  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Thompson’s teaching, which set forth a method that ensures that an aircraft system network controls access of electronic devices, by a combination of authentication, integrity, and encryption, using hardware security, by verifying credentials of the source and confirming integrity of the transmitted file as suggested by Johnson, as Johnson would provide a functionality for confirming the authenticity of files uploaded to the remote vehicle through validating the integrity of the file.
  	With respect to claim 2 (original), Thompson and Johnson teach wherein the source is a ground unit (Thompson, see paragraphs [0047]-[0048], ground computing system. Johnson, see figure 1 and paragraphs [0027], [0045], ground unit 140).  	With respect to claim 6 (previously presented), Johnson teaches wherein the load assurance check includes at least one of a check-sum and a hash function (see paragraph [0002], typically, a database file is uploaded along with its checksum to the aircraft.  The onboard system computes a second checksum of the database and compares it to the uploaded checksum.  A disparity between the two checksums may indicate noise or that an error has occurred. See paragraph [0028], the method proceeds to 220 with computing a first security file from the file for transmittal.  In one embodiment, the ground unit, using the integrity checking website, computes a first ground security file from the file.  As the term is used herein, a "security file" comprises a file or code that is used for validating whether a transferred file is related to or a copy of the original file.  Examples of a security file include a hash code computed with a hash function, an encrypted passcode, a shared secret key, a checksum or cyclic redundancy check (CRC), a signature, a Message Authentication Code (MAC), or the like.  In one embodiment, a hash code is computed using a standard hash function from the National Institute of Standards and Technology (NIST)).  	With respect to claim 7 (currently amended), Johnson teaches further comprising sending a validation message from the data update logic notifying the source of a final disposition of the transmitted software update file (see paragraph [0035], as illustrated in FIG. 3, an uplink transmission 302 originates from the ground unit 340 (which in one embodiment comprises ground unit 140) and is transmitted to the 
  	With respect to claim 8 (currently amended), Thompson teaches wherein the uploading includes at least one of uploading new software, updating old software, and deactivating at least a portion of the transmitted software update file (see paragraph [0052, software updates).
With respect to claims 9-10 and 14-16, the claims are directed to a tangible computer-readable medium that corresponds to the method recited in claims 1-2 and 6-8, respectively (see the rejection of claims 1-2 and 6-8 above; wherein Johnson also teaches such a medium in figure 1).
  	With respect to claims 17-18 and 20, the claims are directed to a system that corresponds to the method recited in claims 1-2 and 6, respectively (see the rejection of claims 1-2 and 6 above; wherein Thompson and Johnson also teach such a system in figure 1, respectively). Examiner notes: independent claim 17 contains same rationale of independent claim 1, however it is noticed the claim language further limits an interaction between a source and an airplane, which is also taught by the prior arts. For example, see Thompson, paragraph [0022] and Johnson, figure 1).  	With respect to claim 21 (new), Thompson and Johnson teach wherein the asset is an aircraft (Thompson, see abstract and paragraph [0022]. Johnson, see figure 1, aircraft 110).
  	With respect to claim 22 (new), Thompson and Johnson teach wherein the asset is an aircraft (Thompson, see abstract and paragraph [0022]. Johnson, see figure 1, aircraft 110).
Claims 3, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (US Pub. No. 2017/0187539) in view of Johnson et al. (US Pub. No. 2012/0216286) and further in view of Kimberly (US Pub. No. 2015/0356319).  	With respect to claim 3 (original), Thompson in view of Johnson is silent to disclose wherein the verifying includes security/trusted source validation.  	However, in an analogous art, Kimberly teaches wherein the verifying includes security/trusted source validation (see paragraphs [0051], [0053], [0063], [0079], [0084], security information 140 may be signed with security information digital signature 142 to identify the source of security information 140 in a known manner.  For example, security information 140 for software part 112 may be generated by trusted entity 144.  In this case, security information 140 may be signed with security information digital signature 142 to identify trusted entity 144 as the source of security information 140.  Security information 140 that is signed with security information digital signature 142 may be referred to as signed security information 146).  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the combination of Thompson and Johnson, which set forth a method of providing a data update to an aircraft, by implementing a security/trusted source validation as suggested by Kimberly, as Kimberly would provide a functionality to use security information using a digital signature in order to identify a trusted entity.
  	With respect to claim 11, the claim is directed to a tangible computer-readable medium that corresponds to the method recited in claim 3, respectively (see the rejection of claim 3 above).  	With respect to claim 19, the claim is directed to a system that corresponds to the method recited in claim 3, respectively (see the rejection of claim 3 above).

Claims 4-5 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (US Pub. No. 2017/0187539) in view of Johnson et al. (US Pub. With respect to claim 4 (currently amended), Thompson in view of Johnson is silent to disclose wherein at least one data update logic performs security checking for all aircraft critical function control modules or data processing unit.  	However, in an analogous art, Butz teaches wherein at least one data update logic performs security checking for all aircraft critical function control modules or data processing unit (see paragraphs [0019], the system 10 is also capable of transmitting (i.e., uploading and/or downloading) engine control data between the airline operator or a data service provider and the ECU 14 using the wireless communication means.  For example, when the wireless communication link 38 is established between the remote communication unit 34 and the local communication unit 36, data messages containing ECU data, such as ECU software updates, can be sent to the local communication unit 36 by the airline operator or data service provider.  These messages are transferred from the local communication unit 36 to the ECU 14 through the fifth data bus 40, the aircraft data acquisition unit 20, the second data bus 26, the aircraft data processor unit 18, and the first data bus 24 using destination codes that are processed by the local communication unit 36.  As an alternative to using intermediate avionics equipment (i.e., the aircraft data processor unit 18 and the aircraft data acquisition unit 20), the ECU data messages could be transferred from the local communication unit 36 to the ECU 14 via an optional seventh data bus 44 directly connected between the ECU 14 and the local communication unit 36.  Upon successful completion of the data transfer and storage in the ECU memory, a message confirming .
  	With respect to claim 5 (currently amended), Thompson in view of Johnson is silent to disclose wherein the data update logic and a data processing unit form a path to a corresponding aircraft critical function control module.  	However, in an analogous art, Butz teaches wherein the data update logic and a data processing unit form a path to a corresponding aircraft critical function control module (see figure 1 and paragraphs [0015]-[0016], the aircraft data processor unit 18 also receives fault data from the ECU 14 via the first data bus 24.  This data is processed by the aircraft data processor unit 18 and is then transmitted to the aircraft data acquisition unit 20 via the second data bus 26.  The aircraft data acquisition unit 20 collects the engine, aircraft and fault data.  Using the fault data to detect when an event occurs, the aircraft data acquisition unit 20 assembles the engine and aircraft data into a report format.  These fault reports are fed to a high-density recording medium such as a flight data recorder 30 via a fourth data bus 32).
  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the combination of Thompson and Johnson, which set forth a method of providing a data update to an aircraft, by identifying affected modules as suggested by Butz, as Butz would assure module functionalities are properly running, thus identify any faults among them.
	With respect to claims 12-13, the claims are directed to a tangible computer-readable medium that corresponds to the method recited in claims 4-5, respectively (see the rejection of claims 4-5 above).
Conclusion
Applicant’s amendments necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication should be directed to examiner Anibal Rivera, whose telephone/fax numbers are (571) 270 1200 and (571) 270 2200, respectively. The examiner can normally be reached Monday-Friday from 8:30AM to 4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough, can be reached at (571) 272 6799.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 

/ANIBAL RIVERA/Primary Examiner, Art Unit 2192